Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
	Claims 1 and 4-18 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Hanuka (US 2015/0141944 A1).  	As to independent claim 1, Hanuka teaches an ostomy device (Abstract) for attachment (coupling) to a base plate (ostomy wafer [0014],ll.4), wherein the ostomy device comprises:  	an attachment ring (adaptor [0014],ll.3) configured for detachable attachment to the base plate (wafer [0014],ll.3-4);  	elements (attachment mechanisms having means configured for detachable attachment to the attachment ring (adaptor) (attachment mechanism means [0018] can be a twist and lock mechanism [0021]); and  	a shield (cap [0014],ll.5) having a blocking element blocking a stoma (as top center portion) covering stoma [0002],ll.4-5), characterized in that the blocking element  is shaped and configured to engage with a collecting element (pouch) and therein placed distal portion of a stoma (as attached to adaptor attached to wafer around stoma [0014]-[0015];[0023]-[0025]; and including the collecting element as a pouch [0060],ll.4-7).  
 	However, as to independent claim 1, Hanuka fails to teach or fairly suggest wherein the ostomy device further comprises a closing disc having a threaded area, and in that the blocking element is provided with a corresponding threaded area  configured to be brought into engagement with the threaded area of the closing disc, wherein the blocking element is displaceably attached to the base plate, wherein the ostomy device further comprises a sealing element, wherein the ostomy device is arranged and configured to be rotated to be moved closer to the base plate, wherein the  base plate, the shield and subsequently the sealing element comes in contact under a compressive force.
  	
	As further presented on pages 7-10 of the 09/23/21 Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the ostomy device of Hanuka to provide the combination of: a closing disc and the blocking element to have corresponding threaded areas that engage with each other, wherein the blocking element is displaceably attached to the base plate, wherein the device further comprises a sealing elements, and wherein the ostomy device is arranged and configured to be rotated to be moved closer to the base plate, wherein the  base plate, the shield and subsequently the sealing element comes in contact under a compressive force.  One of skill would not have been motivated to modify the teachings of Hanuka to provide the above combination elements and arrangement, where Hanuka fails to teach or suggest this combination, and does not provide any motivation to do so.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781